Case 19-01020   Doc 40   Filed 09/03/19 Entered 09/03/19 13:51:11   Desc Main
                           Document     Page 1 of 3
Case 19-01020   Doc 40   Filed 09/03/19 Entered 09/03/19 13:51:11   Desc Main
                           Document     Page 2 of 3
                                        CERTIFICATE OF SERVICE

                                                 , certify that service of this summons and a copy of the
complaint was made on| 09^                \Sb^
N Wai! Service; Regular. First Class United States Mail, postage fully pre-paid, addressed to:




^ PersSnaT^^^ce-^yle^g tti^ focess'with feTendantorwith an officer or agent of defendant at;

^ Residence Service: By leaving the process with the following adult at:




   Certified Mail Service on an Insured Depository Institution: By sending the process by certified mall
addressed to the following officer of the defendant at:




    Publication; The defendant was served as follows: [Describe briefly]




                                                                                                           as
    State Law: The defendant was served pursuant to the laws of the State of.
follows: [Describe briefly]




If service was made by personal service, by residence service, or pursuant to state law, Ifurther certify that
Iam, and at all times during the service of process was, not less than 18years ofage and not a party to
the matter concerning which service of process was made.
                   Under penalty ofperjury, i declare that theforegoing is true and correct.
                                                              V\aAAi\ n. CpWwv
                          Date
                                                                                Ignaturo


                  PrintName ClV\cLrr-fM K. CjcUmlA
                  Business Address        -      ••       '           *

                  City                        nitateTIZ                     Zip-,r--,/_
                                   6^                                         "75^0

   Case 19-01020 Doc 33 Filed 08/27/19 Entered 08/27/19 13:31:34 Desc Summons in
   Case 19-01020         Doc 40      FiledAdversary
                                          09/03/19 Page  3 of09/03/19
                                                    Entered   3       13:51:11                 Desc Main
                                       Document     Page 3 of 3
